LATTIMORE, J.
Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
We find in the record no bills of exception. The testimony shows that appellant was seen carrying a sack on "his back; that he was pursued, and just before he was overtaken he threw the sack to the ground breaking the contents, which were found to be jars of whisky. Appellant'defended upon the theory of an alibi. No objections were made to the charge of the court, or to any other matter of procedure during the trial. The verdict of the jury settles any conflict in the testimony.
No reversible error appearing, the judgment will be affirmed.